Citation Nr: 0100637	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-00 270	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected testicular disorder, involving varicocele, 
hydrocele, and spermatocele, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1993 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of a 
right testicle injury, assigning a noncompensable disability 
rating for a bilateral varicocele and hydrocele disorder.  
Subsequently, the veteran's claims file was transferred to 
the Nashville, Tennessee, RO.  In an August 1998 rating 
decision, that RO granted the veteran a 10 percent disability 
rating for his testicular disorder, effective back to the 
date of his original claim.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected testicular disorder.

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for a testicular 
condition and has appealed the initial assignment of less-
than-complete compensation benefits.  See Shipwash v. Brown, 
8 Vet. App. 218, 224  (1995) (where a veteran appeals the 
RO's initial assignment of a rating, for a service-connected 
disorder, that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").

In this case, the veteran was afforded VA examination in 
December 1996, pursuant to his claim for service connection.  
However, since that time, he underwent surgery to remove a 
right spermatocele.  VA outpatient records show that he was 
seen for complaints of testicular pain since the surgery.  
From the current medical evidence of record, the Board is not 
able to assess the current manifestations of the veteran's 
service-connected testicular disorder.  It is possible that 
his surgery alleviated symptoms of his disability, just as it 
is possible that the surgery exacerbated or is responsible 
for additional symptomatology.  Therefore, the Board finds 
that another VA examination should be conducted.  This is 
especially true since the December 1996 VA examination was 
conducted prior to his surgery and was only a general medical 
examination, rather than one specially focused on his 
testicular problems.  In addition, the Board notes that the 
veteran was scheduled for another VA examination in October 
1997, for which he failed to appear.  However, a November 
1997 Report of Contact, VA Form 119, indicates that the 
veteran was residing in Nashville, Tennessee, whereas the VA 
examination had been scheduled to take place in San 
Francisco, California.  Finally, the Board notes that the 
veteran's accredited representative, in its September 1999 
written brief presentation, specifically requested that this 
case be remanded in order to provide the veteran with VA 
examination of his service-connected disability.

Overall, the Board finds that an updated VA examination is 
necessary in order to provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be provided the 
opportunity to identify any sources of 
recent treatment received for his 
service-connected testicular disorder, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  Any additional outpatient 
records from the VA Medical Center in 
Nashville, Tennessee, should specifically 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA examination by an appropriate 
specialist in order to assess the current 
nature and severity of his testicular 
(varicocele, hydrocele, and spermatocele) 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner is requested to describe the 
current symptoms associated with the 
veteran's testicular disorder, and the 
severity, making sure to differentiate 
any unrelated complaints.  In order to 
assist the Board with its rating 
analysis, the examiner is also requested 
to render an opinion as to whether this 
disability most closely reflects a 
varicose veins disorder (palpable veins, 
edema, pain with standing or walking, 
pigmentation, eczema, and/or ulceration); 
a genitourinary disorder, such as chronic 
epididymo-orchitis (urinary tract 
dysfunction); or other pathology.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
his service-connected testicular 
disorder, involving varicocele, 
hydrocele, and spermatocele.  The RO's 
decision must discuss the additional 
evidence developed, as well as the 
applicability, or not, of any staged 
ratings assigned under Fenderson v. West, 
12 Vet. App. 119  (1998) (With appeals 
from the original assignment of a 
disability rating, separate ratings can 
be assigned for separate periods of time 
based on the facts found, a practice 
known as "staged" ratings).

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



